ACCEPTED
                                                                                                 07-15-00128-CV
                                                                                    SEVENTH COURT OF APPEALS
                                                                                              AMARILLO, TEXAS
                                                                                            8/31/2015 6:23:29 PM
                                                                                                Vivian Long, Clerk


                                   No. 07-15-00128-CV
                  ___________________________________________________
                                                                                 FILED IN
                                              LE NGUYEN,                  7th COURT OF APPEALS
                                                Appellant                   AMARILLO, TEXAS
                                                                          8/31/2015 6:23:29 PM
                                                     v.                        VIVIAN LONG
                                                                                  CLERK
 ELENA LOPEZ, Individually and as of Representative of and on behalf of THE ESTATE OF
 JEANETTE LOPEZ and CARISTINA AND MIGUEL LERMA, Individually and on behalf of
            BERNICE LERMA, a minor, and on behalf of all known heirs;

                                                 Appellees

                  ___________________________________________________

                APPELLANT’S UNOPPOSED MOTION TO EXTEND TIME
                                TO FILE REPLY BRIEF
                 ___________________________________________________

TO THE HONORABLE COURT OF APPEALS:

        LE NGUYEN, Appellant, moves this Court to grant an extension of time to file her Reply

Brief to the Appellee’s Brief, and respectfully states:

        1.      Le Nguyen’s Reply Brief is due to be filed with this Court on August 31, 2015,

which is prior to submission on September 1, 2015.

        2.      Le Nguyen seeks an extension of time until Tuesday, September 8, 2015, to file

her Reply Brief, and a similar extension for submission of the case until Wednesday,

September 9, 2015.

        3.      This extension of time is necessary because counsel for Nguyen has scheduling

conflicts in other proceedings which have delayed preparation of the reply brief. No previous

extension has been requested by Appellant Nguyen for filing the reply brief.

        4.      Counsel for Appellee does not oppose this request for extension.




Appellant’s Unopposed Motion to Extend Time to File Reply Brief
Page 1
        For these reasons, Appellant, LE NGUYEN, requests that this Court grant an extension of

time for Appellant to File her Reply Brief until September 8, 2015, and to extend the date for

submission of the case until September 9, 2015, together with any other relief to which she may

be entitled.

        Dated: August 31, 2015.
                                                          Respectfully submitted,


                                                              /s/ Joyce W. Lindauer
                                                          Joyce W. Lindauer
                                                          State Bar No. 21555700
                                                          Joyce Lindauer, PLLC
                                                          12720 Hillcrest Suite 625
                                                          Dallas, TX 75230
                                                          Telephone (972) 503-4033
                                                          Fax (972) 503-4034
                                                          Joyce@joycelindauer.com



                                    CERTIFICATE OF SERVICE

        I, Joyce W. Lindauer, certify that a true copy of the foregoing pleading was served upon
the following, on the 31st day of August, 2015:

Charles Chad Baruch                                       Mohammad Said
The Law Office of Chad Baruch                             Modjarrad Abusaad & Said Law Firm
3201 Main Street                                          212 West Spring Valley Road
Rowlett, Texas 75088                                      Richardson, TX 75081

R. Douglass Scott                                         Annette Loyd Vanicek
Law Office of Craig Zimmerman                             4528 W. Vickery Blvd., Suite 202
3901 Arlington Heights Blvd., Suite 200                   Fort Worth, TX 76107
Arlington, Texas 76018


                                                             /s/ Joyce W. Lindauer
                                                          Joyce W. Lindauer




Appellant’s Unopposed Motion to Extend Time to File Reply Brief
Page 2